Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
 In Applicant’s Response dated 04 December 2020, Applicant amended claims 1, 4, 8, 14, 19, 21, and 27, and argued against all rejections put forth in the Non-Final Rejection dated 09 September 2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 14, 16, and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., U.S. Patent Publication Number 2015/0121271 A1 in view of Choi, Hyong Uk, U.S. Patent Publication Number 2010/0088641 A1 and further in view of Migos et al., U.S. Patent Publication Number 2012/0240037 A1.

Claim 1:
Huang discloses a terminal control method, comprising:
displaying application icons set as not-hidden in a first area of a screen interface (see Figure 6 – Huang discloses this limitation in that icons A2, B2, C2, D2, E2, and E1 are not grouped (therefore not hidden) and are displayed on the first region 10, and the hidden icons, when the corresponding group is selected, are displayed in the second area, 20.);
displaying application icons set as hidden in a display area for the hidden icons (see Figure 6 and Paragraph 0018 – Huang discloses this limitation in that the status of the desktop icons includes some icons in groups (hidden) and others ungrouped (not hidden). The user may select a group at which point the icons belonging to the group are displayed in a second region.); and
based on a determination that first application icon in the display area for the hidden icons is dragged onto the first area, setting the first application icon as not-hidden and moving the first application icon to the first area (see Figure 6 and Paragraph 0019 – Huang discloses this limitation in that to remove the icon C1 from the group, the user may drag the icon from the second region 20 to the first region 10, thereby displaying the icon C1 at its original location on the desktop as depicted in the middle image of Figure 6.); and
based on a determination that a second application icon in the first area is dragged into the display area for the hidden icons, setting the second application icon as hidden and moving the second application icon into the display area for the hidden icons (see Figures 4 and 5 – Huang discloses this limitation in that as the icons are dragged from the first to the second regions, they are grouped and therefore hidden from the desktop.).
Huang fails to expressly disclose:
detecting first and second touch points on the screen interface;
based on a determination that the first touch point slides in a first direction and the second touch point slides in a second direction opposite to the first direction, displaying…icons set as hidden in a display area for the hidden icons on the screen interface.
Choi teaches:
detecting first and second touch points on the screen interface (see Paragraph 0050 – Choi teaches this limitation in that the controller detects positions of two touch points, which are each dragged to create a multi-point gesture.);
based on a determination that the first touch point slides in a first direction and the second touch point slides in a second direction opposite to the first direction, displaying…icons set as hidden in a display area for the hidden icons on the screen interface (see Paragraphs 0050 and 0078 – Choi teaches this limitation in that when the distance between the touch points is increased (from distance x to distance x+a), the controller identifies the input drag signal as a gesture for expanding the structure of a list from a higher hierarchy to a lower hierarchy. If the function for expanding icons is executed, the controller arranges and displays the icons in the selection area according to an icon arrangement option.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Huang, to include:
detecting first and second touch points on the screen interface;
based on a determination that the first touch point slides in a first direction and the second touch point slides in a second direction opposite to the first direction, displaying…icons set as hidden in a display area for the hidden icons on the screen interface
for the purpose of helping a user to manage large lists of content stored in a portable device (see Paragraph 0007). Further, Huang and Choi are both concerned with providing compacted interfaces for content access to a user.

a display area for the hidden icons defined by the first and second touch points on the screen interface; and
based on a determination that a predetermined condition has occurred, hiding the display area for the hidden icons and indicators of the display area for the hidden icons on the screen interface while continuing to display the first area.
Migos teaches:
a display area for the hidden icons defined by the first and second touch points on the screen interface (see Figure 5B-5D and Paragraphs 0160-170 – Migos teaches this limitation in that the user is in contact with a snippet on the upper and lower portion of the snippet. Based on the depinch gesture beginning at these contact points, the snippet is expanded (see the dotted lines in Figures) to display previously hidden content within the new frame defined by the expanded positions of the fingers.) and
based on a determination that a predetermined condition has occurred, hiding the display area for the hidden icons and indicators of the display area for the hidden icons on the screen interface while continuing to display the first area (see Figure 5L and Paragraph 0190 – Migos teaches this limitation in that when the gesture input includes finger contacts moving towards each other, the expanded frame collapses back to its original state.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Huang, to include:
a display area for the hidden icons defined by the first and second touch points on the screen interface; and
based on a determination that a predetermined condition has occurred, hiding the display area for the hidden icons and indicators of the display area for the hidden icons on the screen interface while continuing to display the first area


Claim 4:
As indicated in the above rejection, the combination of Huang, Choi, and Migos teaches every limitation of claim 1. The combination of Huang and Choi fails to expressly teach wherein when the display area for the hidden icons is hidden, the second application icon cannot be accessed through any interface or application icon in the first area.  
Migos teaches wherein when the display area for the hidden icons is hidden, the second application icon cannot be accessed through any interface or application icon in the first area (see Figure 5B-5D– Migos teaches this limitation in that the hidden lines of the snippet are not otherwise accessible in the interface.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Huang, to include wherein when the display area for the hidden icons is hidden, the second application icon cannot be accessed through any interface or application icon in the first area for the purpose of allowing a user to view more content without having to navigate to a different screen (see Paragraph 0005). Further, Huang and Migos are both concerned with providing compacted interfaces for content access to a user.

Claim 5:
As indicated in the above rejection, the combination of Huang, Choi, and Migos teaches every limitation of claim 4. Huang fails to expressly disclose wherein the method further comprises: 
when any application icon is dragged into the first area or the display area for the hidden icons, rearranging the application icons in the first area and the display area for the hidden icons according to a predetermined sequence. {YB:00399975.DOCX } -22-  
Choi teaches when any application icon is dragged into the first area or the display area for the hidden icons, rearranging the application icons in the first area and the display area for the hidden icons according to a predetermined sequence (see 0078 – Choi teaches this limitation in that when the function for expanding icons in a selection area is executed, the icons may be arranged and displayed in the selection area according to an icon arrangement option.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medium, disclosed in Huang, to include when any application icon is dragged into the first area or the display area for the hidden icons, rearranging the application icons in the first area and the display area for the hidden icons according to a predetermined sequence for the purpose of helping a user to manage large lists of content stored in a portable device (see Paragraph 0007). Further, Huang and Choi are both concerned with providing compacted interfaces for content access to a user.

Claim 8:
Huang discloses a non-transitory computer-readable storage medium, comprising instructions that, when executed by a processor, become operational with the processor to: 
display application icons set as not-hidden in a first area of a screen interface (see Figure 6 – Huang discloses this limitation in that icons A2, B2, C2, D2, E2, and E1 are not grouped (therefore not hidden) and are displayed on the first region 10, and the hidden icons, when the corresponding group is selected, are displayed in the second area, 20.);
displaying application icons set as hidden in a display area for the hidden icons (see Figure 6 and Paragraph 0018 – Huang discloses this limitation in that the status of the desktop icons includes some icons in groups (hidden) and others ungrouped (not hidden). The user may select a group at which point the icons belonging to the group are displayed in a second region.); and
based on a determination that first application icon in the display area for the hidden icons is dragged onto the first area, setting the first application icon as not-hidden (see Figure 6 and Paragraph 0019 – Huang discloses this limitation in that to remove the icon C1 from the group, the user may drag the icon from the second region 20 to the first region 10, thereby displaying the icon C1 at its original location on the desktop as depicted in the middle image of Figure 6.); and
based on a determination that a second application icon in the first area is dragged into the display area for the hidden icons, set the second application icon as hidden and move the second application icon into the display area for the hidden icons (see Figures 4 and 5 – Huang discloses this limitation in that as the icons are dragged from the first to the second regions, they are grouped and therefore hidden from the desktop.).
Huang fails to expressly disclose:
detect first and second touch points on the screen interface;
based on a determination that the first touch point slides in a first direction and the second touch point slides in a second direction opposite to the first direction, display…icons set as hidden in a display area for the hidden icons on the screen interface.
Choi teaches:
detect first and second touch points on the screen interface (see Paragraph 0050 – Choi teaches this limitation in that the controller detects positions of two touch points, which are each dragged to create a multi-point gesture.);
based on a determination that the first touch point slides in a first direction and the second touch point slides in a second direction opposite to the first direction, display…icons set as hidden in a display area for the hidden icons on the screen interface (see Paragraphs 0050 and 0078 – Choi teaches this limitation in that when the distance between the touch points is increased (from distance x to distance x+a), the controller identifies the input drag signal as a gesture for expanding the structure of a list from a higher hierarchy to a lower hierarchy. If the function for expanding icons is executed, the controller arranges and displays the icons in the selection area according to an icon arrangement option.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the medium, disclosed in Huang, to include:
detect first and second touch points on the screen interface;
based on a determination that the first touch point slides in a first direction and the second touch point slides in a second direction opposite to the first direction, display…icons set as hidden in a display area for the hidden icons on the screen interface
for the purpose of helping a user to manage large lists of content stored in a portable device (see Paragraph 0007). Further, Huang and Choi are both concerned with providing compacted interfaces for content access to a user.
The combination of Huang and Choi fails to expressly teach:
a display area for the hidden icons defined by the first and second touch points on the screen interface; and
based on a determination that a predetermined condition has occurred, hide the display area for the hidden icons and indicators of the display area for the hidden icons on the screen interface while continuing to display the first area.



a display area for the hidden icons defined by the first and second touch points on the screen interface (see Figure 5B-5D and Paragraphs 0160-170 – Migos teaches this limitation in that the user is in contact with a snippet on the upper and lower portion of the snippet. Based on the depinch gesture beginning at these contact points, the snippet is expanded (see the dotted lines in Figures) to display previously hidden content within the new frame defined by the expanded positions of the fingers.); and
based on a determination that a predetermined condition has occurred, hide the display area for the hidden icons and indicators of the display area for the hidden icons on the screen interface while continuing to display the first area (see Figure 5L and Paragraph 0190 – Migos teaches this limitation in that when the gesture input includes finger contacts moving towards each other, the expanded frame collapses back to its original state.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the medium, disclosed in Huang, to include:
a display area for the hidden icons defined by the first and second touch points on the screen interface; and
based on a determination that a predetermined condition has occurred, hide the display area for the hidden icons and indicators of the display area for the hidden icons on the screen interface while continuing to display the first area 
for the purpose of allowing a user to view more content without having to navigate to a different screen (see Paragraph 0005). Further, Huang and Migos are both concerned with providing compacted interfaces for content access to a user.



Claim 14:
As indicated in the above rejection, the combination of Huang, Choi, and Migos teaches every limitation of claim 8. Huang and Choi fail to expressly teach wherein the second application icon cannot be accessed through any application icon in the first area.  
Migos teaches wherein the second application icon cannot be accessed through any application icon in the first area (see Figure 5B-5D– Migos teaches this limitation in that the hidden lines of the snippet are not otherwise accessible in the interface.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the medium, disclosed in Huang, to include wherein the second application icon cannot be accessed through any application icon in the first area for the purpose of allowing a user to view more content without having to navigate to a different screen (see Paragraph 0005). Further, Huang and Migos are both concerned with providing compacted interfaces for content access to a user.

Claim 16:
As indicated in the above rejection, the combination of Huang, Choi, and Migos teaches every limitation of claim 14. Huang fails to expressly disclose wherein the method further comprises: 
when any application icon is dragged into the first area or the display area for the hidden icons, rearrange the application icons in the first area and the display area for the hidden icons according to a predetermined sequence. {YB:00399975.DOCX } -22-  
Choi teaches when any application icon is dragged into the first area or the display area for the hidden icons, rearrange the application icons in the first area and the display area for the hidden icons according to a predetermined sequence (see 0078 – Choi teaches this limitation in that when the function for expanding icons in a selection area is executed, the icons may be arranged and displayed in the selection area according to an icon arrangement option.).
 when any application icon is dragged into the first area or the display area for the hidden icons, rearrange the application icons in the first area and the display area for the hidden icons according to a predetermined sequence for the purpose of helping a user to manage large lists of content stored in a portable device (see Paragraph 0007). Further, Huang and Choi are both concerned with providing compacted interfaces for content access to a user.

Claim 19:
Huang discloses an apparatus, comprising:
a memory configured to store computer-readable program code; and 
a processor configured to invoke the computer-readable program code to perform the following:
displaying application icons set as not-hidden in a first area of a screen interface (see Figure 6 – Huang discloses this limitation in that icons A2, B2, C2, D2, E2, and E1 are not grouped (therefore not hidden) and are displayed on the first region 10, and the hidden icons, when the corresponding group is selected, are displayed in the second area, 20.);
displaying application icons set as hidden in a display area for the hidden icons (see Figure 6 and Paragraph 0018 – Huang discloses this limitation in that the status of the desktop icons includes some icons in groups (hidden) and others ungrouped (not hidden). The user may select a group at which point the icons belonging to the group are displayed in a second region.), and the display area for the hidden icons and the first area are displayed apart from each other (see Figure 6 and Paragraph 0014– Huang discloses this limitation in that the non hidden icons are displayed in a first region (element 10), and the previously-hidden icons are displayed in a second region (element 20).); 
setting an application icon as hidden when the application icon is dragged onto the display area for the hidden icons from the first area (see Figures 4 and 5 – Huang discloses this limitation in that as the icons are dragged from the first to the second regions, they are grouped and therefore hidden from the desktop.);
setting the application icon as not-hidden when the application icon is dragged onto the first area from the display area for the hidden icons (see Figure 6 and Paragraph 0019 – Huang discloses this limitation in that to remove the icon C1 from the group, the user may drag the icon from the second region 20 to the first region 10, thereby displaying the icon C1 at its original location on the desktop as depicted in the middle image of Figure 6.).
Huang fails to expressly disclose:
detecting first and second touch points on the screen interface;
based on a determination that the first touch point slides in a first direction and the second touch point slides in a second direction opposite to the first direction, displaying…icons set as hidden in a display area for the hidden icons on the screen interface.
Choi teaches:
detecting first and second touch points on the screen interface (see Paragraph 0050 – Choi teaches this limitation in that the controller detects positions of two touch points, which are each dragged to create a multi-point gesture.);
based on a determination that the first touch point slides in a first direction and the second touch point slides in a second direction opposite to the first direction, displaying…icons set as hidden in a display area for the hidden icons on the screen interface (see Paragraphs 0050 and 0078 – Choi teaches this limitation in that when the distance between the touch points is increased (from distance x to distance x+a), the controller identifies the input drag signal as a gesture for expanding the structure of a list from a higher hierarchy to a lower hierarchy. If the function for expanding icons is executed, the .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Huang, to include:
detecting first and second touch points on the screen interface;
based on a determination that the first touch point slides in a first direction and the second touch point slides in a second direction opposite to the first direction, displaying…icons set as hidden in a display area for the hidden icons on the screen interface
for the purpose of helping a user to manage large lists of content stored in a portable device (see Paragraph 0007). Further, Huang and Choi are both concerned with providing compacted interfaces for content access to a user.
The combination of Huang and Choi fails to expressly teach:
a display area for the hidden icons defined by the first and second touch points on the screen interface, wherein the upper frame of the display area for the hidden icons is defined by the first touch point, and the lower frame of the display area for the hidden icons is defined by the second touch point; and
closing or hiding the display area for the hidden icons when third and fourth touch points are slid toward each other so that any application icon set as hidden is not visible on the screen interface and any indicator of the display area for the hidden icons is hidden on the screen interface.
Migos teaches:
a display area for the hidden icons defined by the first and second touch points on the screen interface, wherein the upper frame of the display area for the hidden icons is defined by the first touch point, and the lower frame of the display area for the hidden icons is defined by the second touch point (see Figure 5B-5D and Paragraphs 0160-170 – Migos teaches this limitation in that the user is in contact ; and
closing or hiding the display area for the hidden icons when third and fourth touch points are slid toward each other so that any application icon set as hidden is not visible on the screen interface and any indicator of the display area for the hidden icons is hidden on the screen interface (see Figure 5L and Paragraph 0190 – Migos teaches this limitation in that when the gesture input includes finger contacts moving towards each other, the expanded frame collapses back to its original state.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Huang, to include:
a display area for the hidden icons defined by the first and second touch points on the screen interface, wherein the upper frame of the display area for the hidden icons is defined by the first touch point, and the lower frame of the display area for the hidden icons is defined by the second touch point; and
closing or hiding the display area for the hidden icons when third and fourth touch points are slid toward each other so that any application icon set as hidden is not visible on the screen interface and any indicator of the display area for the hidden icons is hidden on the screen interface
for the purpose of allowing a user to view more content without having to navigate to a different screen (see Paragraph 0005). Further, Huang and Migos are both concerned with providing compacted interfaces for content access to a user.

Claim 20:
As indicated in the above rejection, the combination of Huang, Choi, and Migos teaches every limitation of claim 1. Huang and Choi fail to expressly teach wherein the method further comprises: 
based on a determination that third and fourth touch points on the screen interface slid toward each other, closing the display area for hidden icons so that any application icon set as hidden is not visible on the screen interface.  
Migos teaches based on a determination that third and fourth touch points on the screen interface slid toward each other, closing the display area for hidden icons so that any application icon set as hidden is not visible on the screen interface (see Figure 5L and Paragraph 0190 – Migos teaches this limitation in that when the gesture input includes finger contacts moving towards each other, the expanded frame collapses back to its original state.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Huang, to include based on a determination that third and fourth touch points on the screen interface slid toward each other, closing the display area for hidden icons so that any application icon set as hidden is not visible on the screen interface for the purpose of allowing a user to view more content without having to navigate to a different screen (see Paragraph 0005). Further, Huang and Migos are both concerned with providing compacted interfaces for content access to a user.

Claim 21:
As indicated in the above rejection, the combination of Huang, Choi, and Migos teaches every limitation of claim 20. Huang and Choi fail to expressly teach wherein the third touch point is adjacent to the upper frame of the display area for the hidden icons, and the fourth touch point is adjacent to the lower frame of the display area for the hidden icons.  
Migos teaches wherein the third touch point is adjacent to the upper frame of the display area for the hidden icons, and the fourth touch point is adjacent to the lower frame of the display area for the hidden icons (see Figure 5L and Paragraph 0190 – Migos teaches this limitation in that contact 526-A is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Huang, to include wherein the third touch point is adjacent to the upper frame of the display area for the hidden icons, and the fourth touch point is adjacent to the lower frame of the display area for the hidden icons for the purpose of allowing a user to view more content without having to navigate to a different screen (see Paragraph 0005). Further, Huang and Migos are both concerned with providing compacted interfaces for content access to a user.

Claim 22:
As indicated in the above rejection, the combination of Huang, Choi, and Migos teaches every limitation of claim 20. Huang and Choi fail to expressly teach wherein the third and fourth touch points correspond to the first and second touch points, respectively.  
Migos teaches wherein the third and fourth touch points correspond to the first and second touch points, respectively (see Figures 5B, 5C, and 5L– Migos teaches this limitation in that contacts 516-A and 516-B correspond to contacts 526-A and 526-B.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Huang, to include wherein the third and fourth touch points correspond to the first and second touch points, respectively for the purpose of allowing a user to view more content without having to navigate to a different screen (see Paragraph 0005). Further, Huang and Migos are both concerned with providing compacted interfaces for content access to a user.



Claim 23:
The combination of Huang, Choi, and Migos teaches the terminal control method of claim 1, wherein the method further comprises: 
displaying hidden application icons without switching the screen interface (see Figure 6 and Paragraph 0018 – Huang discloses this limitation in that the status of the desktop icons includes some icons in groups (hidden) and others ungrouped (not hidden). The user may select a group at which point the icons belonging to the group are displayed in a second region while still displaying the first region.).

Claim 24:
The combination of Huang, Choi, and Migos teaches the terminal control method of claim 1, wherein the method further comprises: 
simultaneously displaying the application icons set as not-hidden in the first area of the screen interface and displaying the application icons set as hidden in the display area of for the hidden icons (see Figure 6 and Paragraph 0018 – Huang discloses this limitation in that the status of the desktop icons includes some icons in groups (hidden) and others ungrouped (not hidden). The user may select a group at which point the icons belonging to the group are displayed in a second region while still displaying the first region.).

Claim 25:
As indicated in the above rejection, the combination of Huang, Choi, and Migos teaches every limitation of claim 24. Huang fails to expressly disclose wherein the display area for the hidden icons is positioned between portions of the first area.
wherein the display area for the hidden icons is positioned between portions of the first area (see Figures 6F-6G – Choi teaches this limitation in that the gesture to expand icons results in the icons C-H being displayed between icons B and I.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Huang, to include wherein the display area for the hidden icons is positioned between portions of the first area for the purpose of helping a user to manage large lists of content stored in a portable device (see Paragraph 0007). Further, Huang and Choi are both concerned with providing compacted interfaces for content access to a user.

Claim 26:
As indicated in the above rejection, the combination of Huang, Choi, and Migos teaches every limitation of claim 14. Huang and Choi fail to expressly teach wherein the method further comprises: 
based on a determination that third and fourth touch points on the screen interface slid toward each other, closing the display area for hidden icons so that any application icon set as hidden is not visible on the screen interface.  
Migos teaches based on a determination that third and fourth touch points on the screen interface slid toward each other, closing the display area for hidden icons so that any application icon set as hidden is not visible on the screen interface (see Figure 5L and Paragraph 0190 – Migos teaches this limitation in that when the gesture input includes finger contacts moving towards each other, the expanded frame collapses back to its original state.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Huang, to include based on a determination that third and fourth touch points on the screen interface slid toward each other, closing the display area for hidden icons so that any application icon set as hidden is not visible on the screen interface for the 

Claim 27:
As indicated in the above rejection, the combination of Huang, Choi, and Migos teaches every limitation of claim 26. Huang and Choi fail to expressly teach wherein the third touch point is adjacent to the upper frame of the display area for the hidden icons, and the fourth touch point is adjacent to the lower frame of the display area for the hidden icons.  
Migos teaches wherein the third touch point is adjacent to the upper frame of the display area for the hidden icons, and the fourth touch point is adjacent to the lower frame of the display area for the hidden icons (see Figure 5L and Paragraph 0190 – Migos teaches this limitation in that contact 526-A is adjacent to the upper frame of the expanded snippet, and contact 526-B is adjacent to the lower frame of the expanded snippet.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Huang, to include wherein the third touch point is adjacent to the upper frame of the display area for the hidden icons, and the fourth touch point is adjacent to the lower frame of the display area for the hidden icons for the purpose of allowing a user to view more content without having to navigate to a different screen (see Paragraph 0005). Further, Huang and Migos are both concerned with providing compacted interfaces for content access to a user.




Claim 28:
As indicated in the above rejection, the combination of Huang, Choi, and Migos teaches every limitation of claim 26. Huang and Choi fail to expressly teach wherein the third and fourth touch points correspond to the first and second touch points, respectively.  
Migos teaches wherein the third and fourth touch points correspond to the first and second touch points, respectively (see Figures 5B, 5C, and 5L– Migos teaches this limitation in that contacts 516-A and 516-B correspond to contacts 526-A and 526-B.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Huang, to include wherein the third and fourth touch points correspond to the first and second touch points, respectively for the purpose of allowing a user to view more content without having to navigate to a different screen (see Paragraph 0005). Further, Huang and Migos are both concerned with providing compacted interfaces for content access to a user.

Claim 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Choi, and Migos in view of Hofmeister et al., U.S. Patent Publication Number 2006/0284852 A1.

Claim 7:
As indicated in the above rejection, the combination of Huang, Choi, and Migos teaches every limitation of claim 1. The combination fails to expressly disclose wherein the first and second touch points are located in a gap between two adjacent application icons on the screen interface.  
Hofmeister teaches wherein the first and second touch points are located in a gap between two adjacent application icons on the screen interface (see Figures 10A and 10B – Hofmeister teaches this limitation in that the designated peel-back area to reveal hidden icons is located in the gap between two icons.).  
 wherein the first and second touch points are located in a gap between two adjacent application icons on the screen interface for the purpose of providing a space that readily enables the user to identify the function of removing the current image to reveal the hidden secondary interface area (see Paragraph 0060). Further, both Huang and Hofmeister are concerned with enabling a user to reveal a hidden interface using gestures on a first displayed interface.

Claim 9:
As indicated in the above rejection, the combination of Huang, Choi, and Migos teaches every limitation of claim 8. The combination fails to expressly disclose wherein the first and second touch points are located in a gap between two adjacent application icons on the screen interface.  
Hofmeister teaches wherein the first and second touch points are located in a gap between two adjacent application icons on the screen interface (see Figures 10A and 10B – Hofmeister teaches this limitation in that the designated peel-back area to reveal hidden icons is located in the gap between two icons.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medium, taught in Huang, Choi, and Migos, to include wherein the first and second touch points are located in a gap between two adjacent application icons on the screen interface for the purpose of providing a space that readily enables the user to identify the function of removing the current image to reveal the hidden secondary interface area (see Paragraph 0060). Further, both Huang and Hofmeister are concerned with enabling a user to reveal a hidden interface using gestures on a first displayed interface.

Claim 15:
As indicated in the above rejection, the combination of Huang, Choi, and Migos teaches every limitation of claim 14. The combination fails to expressly disclose wherein the first and second touch points are located in a gap between two adjacent application icons on the screen interface.  
Hofmeister teaches wherein the first and second touch points are located in a gap between two adjacent application icons on the screen interface (see Figures 10A and 10B – Hofmeister teaches this limitation in that the designated peel-back area to reveal hidden icons is located in the gap between two icons.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medium, taught in Huang, Choi, and Migos, to include wherein the first and second touch points are located in a gap between two adjacent application icons on the screen interface for the purpose of providing a space that readily enables the user to identify the function of removing the current image to reveal the hidden secondary interface area (see Paragraph 0060). Further, both Huang and Hofmeister are concerned with enabling a user to reveal a hidden interface using gestures on a first displayed interface.

Response to Arguments
	Applicant’s arguments regarding the rejection of independent claims 1, 8, and 15 under 35 U.S.C. 103 have been considered but are not persuasive.
	Applicant argues that the combination of Huang, Choi, and Migos does not disclose, teach, or suggest amended limitation of claim 1 "based on a determination that a predetermined condition has occurred, hiding the display area for the hidden icons and indicators of the display area for the hidden icons on the screen interface while continuing to display the first area” (see Remarks, Page 7, Lines 10-16). Specifically, Applicant argues that the combination of Huang, Choi, and Migos fails to teach hiding…indicators of the display area for the hidden icons while continuing to display the first area” because Figure 6 of Huang displays the indicators G1 and G2 even after the second region is closed, and Figures 4A-6F of Chio display indicators capable of being expanded (see Remarks, Page 7, Lines 18-29).
	The Examiner disagrees. 
As reiterated by Applicant and as stated in the above rejection, the combination of Huang and Choi fails to expressly teach based on a determination that a predetermined condition has occurred, hiding the display area for the hidden icons and indicators of the display area for the hidden icons on the screen interface while continuing to display the first area. As further indicated in the above rejection, Migos teaches based on a determination that a predetermined condition has occurred, hiding the display area for the hidden icons and indicators of the display area for the hidden icons on the screen interface while continuing to display the first area in that when the gesture input includes finger contacts moving towards each other, the expanded frame collapses back to its original state (see Migos, Figure 5L and Paragraph 0190) for the purpose of allowing a user to view more or less content without having to navigate to a different screen (see Paragraph 0005).
Thus, Migos teaches this limitation and Examiner maintains that the combination of Huang, Choi, and Migos teaches every limitation of claims 1, 8, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Number 8,949,722 B2, Sirpal et al., teaches a “max mode” for minimizing (hiding) all portions, including toolbars and buttons, of a user interface to maximize viewing space for content (see Column 39, Lines 50-60).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY M. FORTINO
Examiner
Art Unit 2143


/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143